Citation Nr: 0326141	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for internal derangement of 
the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1963 
to August 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the RO in 
Nashville, Tennessee, which denied service connection for 
internal derangement of the left knee. 


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.

At a personal hearing in April 2003, the veteran testified 
that he received treatment at the VA Medical Center (VAMC) in 
Johnson City, Tennessee.  The RO should contact the Johnson 
City VAMC and request all the veteran's treatment records 
dated from July 2002 to the present.

Also, during the personal hearing, the veteran testified 
that he receives Social Security Disability Benefits.  The 
RO should contact the Social Security Administration (SSA) 
and obtain a copy of the veteran's disability determination 
decision with all supporting medical records.  See Murinscak 
v. Derwinski, 2 Vet. App. 363 (1992).

The VA has a duty to assist the veteran in completing his 
claim.  In view of the foregoing, the case is remanded for 
the following:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  The RO should obtain and associate 
with the claims folder all of the 
veteran's treatment records from the 
VAMC in Johnson City dated July 2002 to 
the present.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
a copy of the veteran's disability 
determination decision with all 
supporting medical records.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




